DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13 Line 4, the phrase “than” is repeated, which is a grammatical error.  Also, in Claim 14, Line 6 the phrase “center portion is extends extends” is a grammatical error and should be changed to “center portion is extended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Aoki (US Pub: 2017/0102792 a1).
 	As to claim 1, Aoki discloses an electronic pen core body (i.e. as seen in figure 2A and figure 9-10, Aoki discloses an electronic pane device which contains a pen core 4 within a body unit as seen in figure 2A) (see Fig. 2A, 9-10, [0045-0050]) comprising: 
 	a tip component portion (i.e. as seen in figure 9-10, Aoki teaches the 42Hb which is a tip component portion) (see Fig. 10D, [0141-0142]); and 
 	an axis component portion coupled to the tip component portion (i.e. as seen in figure 2A and 10D the axis component is the 4H with the unit 42Ha which is couple to the tip portion 42Hb) (see Fig. 10D, [0141]), wherein: 
 	at least a first end of the axis component portion in an axial direction of the axis component portion is made of a material that is harder than a material from which the tip component portion is made, the first end being coupled to the tip component portion (i.e. Aoki specifically discloses that 42Ha is harder than the tip portion 42Hb) (see Fig. 10D, [0140-0142]), the axis component portion includes: 
 	an inner wall surface of a recessed hole coupled to the tip component portion on at least the first end of the axis component portion in the axial direction (i.e. as seen in figure 10D the recessed hole is clearly present in 42Ha which fit the tip of 42Hb) (see Fig. 10D), and a fitting portion on a second end of the axis component portion in the axial direction (i.e. the second opening of 42Ha is fitted on the 41H main body) (see Fig. 10D, [0140-0142]), the fitting portion directly or indirectly fitted to a pen pressure detector provided on an electronic pen to transmit pen pressure to the pen pressure detector, the tip component portion includes (i.e. the figure 2 embodiment of Aoki shows that the main body of the core unit 4H is at least indirectly fitted on to the pen pressure detector in the element 7 which is the pressure sensing part) (see Fig. 2A, [0093-0095]): 
 	a tip portion (i.e. element 42HB) protruding from the first end of the axis component portion in the axial direction (i.e. the 42HB is protruding form the first end of the axis component is the axial direction to allow the use to write) (see Fig. 2A, 10D, [0140-0142]), a coupling core portion disposed within the recessed hole of the axis component portion (i.e. the coupling core is the 42Ha) (see Fig. 10D) and coupled to the inner wall surface of the recessed hole of the axis component portion on the first end of the axis component portion in the axial direction (i.e. the 41H is coupled to the 42Ha at the inner wall surface of the recessed hole) (see Fig. 10D), and a second ring-shaped end surface on a side of the tip portion that is coupled to the coupling core portion (i.e. as seen in figure 10D the second ring end surface is the end portion of 42HB which is attached to 42HA) (see Fig. 10D), the second ring-shaped end surface contacting a first ring-shaped end surface around the recessed hole of the axis component portion on the first end of the axis component portion in the axial direction (i.e. as seen in figure 10D the second ring surface is present on 42HA which encapsulate the first ring portion) (see Fig. 10D, [0141]), and the first ring-shaped end surface is covered by the second ring-shaped end surface (i.e. as seen in figure 10D the first ring-shape end is covered by the second ring-shaped end surface to create a correct fit as seen in figure 10D) (see Fig. 10 D, [0140-0142]).
 	As to claim 12, Aoki teaches an electronic pen (i.e. the pen unit present in figure 2A of Aoki) (see Fig. 2A, [0040-0042], [0092-0097]) comprising: 
 	a cylindrical housing (i.e. the house unit which is seen in figure 2A, which is the cylindrical house in element 2) (see Fig. 2A, [0040-0043]); 
 	a core body including a tip which, in operation, protrudes from an opening of the cylindrical housing (i.e. as seen in figure 2A and 10D, the core body has the unit 4 which is expanded in figure 10D) (see Fig. 2A, 10D, [0141-0142]); and 
 	a pen pressure detector in the cylindrical housing, wherein the pen pressure detector, in operation, detects pen pressure applied to the core body (i.e. the element 7 which is contained in the body unit 2 which detect the pressure applied to the core body) (see Fig. 2A, [0041-0042]), wherein: 
 	the core body includes a tip component portion and an axis component portion coupled to the tip component portion, at least a first end of the axis component portion in an axial direction of the housing is material that is harder than a material from which the tip component portion is made (i.e. Aoki specifically discloses that 42Ha is harder than the tip portion 42Hb) (see Fig. 10D, [0140-0142]), the first end being coupled to the tip component portion, the axis component portion includes: 
 	an inner wall surface of a recessed hole coupled to the tip component portion on at least the first end of the axis component portion in the axial direction of the housing (i.e. as seen in figure 10D the recessed hole is clearly present in 42Ha which fit the tip of 42Hb) (see Fig. 10D), and a fitting portion on a second end of the axis component portion in the axial direction, the fitting portion directly or indirectly fitted to the pen pressure detector to transmit the pen pressure to the pen pressure detector (i.e. the figure 2 embodiment of Aoki shows that the main body of the core unit 4H is at least indirectly fitted on to the pen pressure detector in the element 7 which is the pressure sensing part) (see Fig. 2A, [0093-0095]), the tip component portion includes: 
 	a tip portion (i.e. element 42HB)  protruding from the first end of the axis component portion in the axial direction of the housing a coupling core portion disposed within the recessed hole of the axis component portion and coupled to the inner wall surface of the recessed hole of the axis component portion on the first end of the axis component portion in the axial direction (i.e. the 42HB is protruding form the first end of the axis component is the axial direction to allow the use to write) (see Fig. 2A, 10D, [0141-0142]), and a second ring-shaped end surface on a side of the tip portion that is coupled to the coupling core portion, the second ring-shaped end surface contacting a first ring-shaped end surface around the recessed hole of the axis component portion on the first end of the axis component portion in the axial direction, and the first ring-shaped end surface is covered by the second ring-shaped end surface (i.e. as seen in figure 10D the first ring-shape end is covered by the second ring-shaped end surface to create a correct fit as seen in figure 10D) (see Fig. 10 D, [0140-0142]).
 	As to claim 2, Aoki teaches the electronic pen core body according to claim 1, wherein: the tip component portion includes a tip center portion and a tip periphery portion, the tip center portion is made of a material that is softer than a material from which the tip periphery portion is made, the tip center portion is extends across the tip portion and the coupling core portion, the tip periphery portion partially covers the tip center portion excluding an end portion of the tip center portion that is adjacent to the tip portion, and the second ring-shaped end surface is formed on the tip periphery portion (i.e. as seen in figure 10D the tip center portion 42B is said to be made out of an elastomeric material which is softer than the peripheral material 42HA which is said to be a plastic material which at least partially covers the tip portion) (see Fig. 10D, [0140-0142]).
	As to claim 3, Aoki teaches the electronic pen core body according to claim 2, wherein: the tip center portion is made of elastomer, and the tip periphery portion is fused and connected to the tip center portion (i.e. as seen in figure 10D, the tip center is said to be made out of elastomer material in 42HB) (see Fig. 10D, [0141]).
	As to claim 4, Aoki teaches the electronic pen core body according to claim 1, wherein: the tip component portion is made of felt, the axis component portion is made of resin, and the axis component portion is fused and connected to the core body component portion (i.e. as seen in figure 10D and the specification the pen tip is said to be of a possible felt material and the component of the axis portion is said to be of a possible resin material) (see Fig. 10D, [0008, 0140-0142]).
	As to claim 5, Aoki teaches the electronic pen core body according to claim 1, wherein: the coupling core portion of the tip component portion presses against the inner wall surface of the recessed hole of the axis component portion (i.e. as seen in figure 10D the tip component portion is shown to press again inner wall surface of the recesses hole as no gap is present) (see Fig. 10D, [0140-0142]).
	As to claim 6, Aoki teaches the electronic pen core body according to claim 5, wherein: the coupling core portion of the tip component portion has a tapered shape (i.e. as seen in figure 10D the 42Ha is a tapered shape) (see Fig. 10D), and the coupling core portion of the tip component portion includes a first end and a second in the axial direction (i.e. the 42HA unit has two ends which forms the ring portion that contains the 42HB unit) (see Fig. 10D), the first end of the coupling core portion of the tip component portion is adjacent to the tip portion (i.e. the first end is connected to the tip 42HB) (see Fig. 10D), and the first end of the coupling core portion of the tip component portion is thicker than the second end of the coupling core portion of the tip component portion (i.e. since the 42HA unit can fit over the 42HB unit, this means that the first end of the unit must be thicker than the second end to allow the fitment so that the 42HB can enter the recess and create a tight fit) (see Fig. 10D, [0140-0142]).
	As to claim 7, Aoki teaches the electronic pen core body according to claim 5, wherein: the coupling core portion of the tip component portion presses against and is glued to the inner wall surface of the recessed hole of the axis component portion (i.e. Aoki teaches using adhesive to join the 42HA into the recess portion) (see Fig. 10D, [0140]).
	As to claim 8, Aoki teaches the electronic pen core body according to claim 1, wherein: a side circumferential surface of the tip portion of the tip component portion is flush with a side circumferential surface of the axis component portion when the tip component portion is coupled to the axis component portion (i.e. as seen in figure 10D the side circumferential surface of the tip component is shown to be flush with the axis component portion) (see Fig. 10D).
	As to claim 9, Aoki teaches the electronic pen core body according to claim 1, wherein: a side circumferential surface of the tip portion of the tip component portion adjacent to the second ring-shaped end surface protrudes in a direction orthogonal to the axial direction with respect to a side circumferential surface of the axis component portion (i.e. as seen in figure 10D the ring shaped fitment of the 42HA and 42HB means that the tip portion protrudes in a direction orthogonal to the axial direction)(see Fig. 10D, [0140-0142]).
	As to claim 10, Aoki teaches the electronic pen core body according to claim 1, wherein: the axis component portion includes a cylindrical axis body member made of a material that is harder than a material from which the tip component portion is made, and a fitting member including the fitting portion for transmitting the pen pressure to the pen pressure detector (i.e. as seen in figure 2A, the element 7 is connected to the tip portion via the 4H element) (see Fig. 2A, [0040-0042]), the recessed hole of the axis component portion is included on a first end of a hollow portion of the cylindrical axis body member in the axial direction, and the fitting member includes a fitting portion inserted into and fitted to a second end of the hollow portion of the cylindrical axis body member in the axial direction (i.e. as seen in figure 10D and 2A the tip 42HB is said to be a soft elastomer material which is naturally softer than the other material form the cylindrical axis body member as taught in figure 10D) (see Fig. 10D, [0140-0142]).
	As to claim 11, Aoki teaches the electronic pen core body according to claim 10, wherein: the cylindrical axis body member is made of metal, and the fitting member is made of resin (i.e. Aoki specifically teaches the axis body 42C is metal and the fitment 42HA is made out of a conductive resin) (see Fig. 10D, [0140-0142]).
	As to claim 13, Aoki teaches the electronic pen according to claim 12, wherein: the tip component portion of the core body includes a tip center portion and a tip periphery portion, the tip center portion is made of a material that is softer than a material from which the tip periphery portion is made, the tip center portion is extended across the tip portion and the coupling core portion, the tip periphery portion partially covers the tip center portion excluding an end portion of the tip center portion that is adjacent to the tip portion, and the second ring-shaped end surface is formed on the tip periphery portion (i.e. as seen in figure 10D and 2A the tip 42HB is said to be a soft elastomer material which is naturally softer than the other material form the cylindrical axis body member as taught in figure 10D and the structure of 42HB and 42HA presents a second ring-shape end surface formed on the tip periphery portion on 42HA) (see Fig. 10D, [0140-0142]).
	As to claim 14, Aoki teaches the electronic pen according to claim 13, wherein: the tip center portion is made of elastomer, and the tip periphery portion is fused and connected to the tip center portion (i.e. as seen in figure 10D and the specification the pen tip is said to be of a possible elastomeric material and the component of the axis portion is said to be of a possible resin material) (see Fig. 10D, [0008, 0140-0142]).
	As to claim 15, Aoki teaches the electronic pen according to claim 12, wherein: a magnetic core is disposed in the cylindrical housing, a coil is wound around the magnetic core, the pen pressure detector is on a side of the magnetic core opposite a side of the opening of the housing in the axial direction of the housing, and the axis component portion of the core body is disposed in a through hole of the magnetic core (i.e. as seen in figure 2A the magnetic core is surround by a coil 13 as seen in figure 2B whereby the core unit is seen to be able to travel and allow the pressure detector 7 to function as the movement of travel in the direction of the housing takes place) (see Fig. 2A, 2B, [0040-0059]).
	As to claim 16, Aoki teaches the electronic pen according to claim 15, wherein: the tip portion of the tip component portion and part of the axis component portion (i.e. as seen in figure 10D the element 42HA, 42HB and 4H) (see Fig. 10D), in operation, protrude from the opening of the housing when the axis component portion is disposed in the through hole of the magnetic core and the fitting portion is directly or indirectly fitted to the pen pressure detector (i.e. as seen in figure 2A, the element 7 is connected to the tip portion via the 4H element) (see Fig. 2A, 2B, [0040-0059]).
	As to claim 17, Aoki teaches the electronic pen according to claim 16, wherein: part of the magnetic core protrudes from the opening of the housing when the tip of the core body protrudes from the opening of the housing (i.e. as seen in figure 2A and 2B the tip is show to be attached to the magnetic core from the opening in the house) (see Fig. 2A, 2B, [0040-0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Michihata et al. (US Pub: 2014/011488 A1) is cited to teach another soft tip design electronic stylus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 7, 2022